Citation Nr: 0634061	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1976, and from March 1983 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

Also, the RO, in November 2002, granted service connection 
for several disorders and denied service connection for one.  
While the veteran filed a timely notice of disagreement, he 
failed to file a timely substantive appeal as to these 
additional matters following the issuance of a statement of 
the case (SOC) in October 2004.  As such, the Board may not 
exercise jurisdiction over these issues.  38 U.S.C.A. § 7105 
(West 2002).


FINDING OF FACT

The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service, and a sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of an August 2004 
letter and an October 2004 SOC, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was readjudicated in a June 2005 supplemental SOC 
(SSOC).  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection for bilateral 
hearing loss; thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Finally, a sensorineural hearing loss may be service 
connected if the disorder was compensably disabling within 
one year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.

Hearing disability, for purposes of VA compensation, is when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the service medical records, including several 
examination/history reports (dated in December 1975, March 
1979, March 1983, January 1989, and May 2002) and several 
audiometric examination reports (dated in January 1976, May 
1982, March 1983, February 1984, January 1985, December 1993, 
January 1995, October 1997, March 2001, and May 2002), shows 
that none showed a hearing loss as that term is defined at 
38 C.F.R. § 3.385 for VA compensation purposes.  

The report of a VA fee-basis audiometry examination conducted 
in September 2002 shows that the veteran, at that time due to 
soon retire from the military, informed the examiner that he 
spent most of his service on flight lines.  The Board 
observes that the veteran's primary military specialty was 
weather forecaster.  

Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
20
25
20
LEFT
10
10
20
25
30

Speech recognition testing showed that recognition was 100 
percent correct for the right ear and 96 percent correct for 
the left ear.  The examiner noted that the veteran did not 
have measurable hearing loss in either ear.  He added that 
the audiometric testing suggested hearing within normal 
limits for both ears.  

In this case, the record is devoid of postservice medical 
records.  

The Board has reviewed all of the numerous service medical 
records on file, as well as the report of the September 2002 
VA fee-basis audiometry examination.  None of these records 
show that the veteran was treated for, or was diagnosed as 
having, bilateral hearing loss.  See also 38 C.F.R. § 3.385.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The claim is 
therefore denied.  

As to the veteran's written statement  that he spent 30 years 
in the military exposed to loud noise working near operating 
jet aircraft, this lay assertion alone is insufficient to 
substantiate the claim, without supporting medical evidence 
of current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 292, 294-95 (1991).  The veteran has not been shown to 
be competent to provide a medical diagnosis or medical nexus 
evidence.  Id.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection is denied for bilateral hearing loss.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


